Citation Nr: 1129045	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the pendency of this appeal, in December 2007, the Veteran requested that VA re-evaluate his "overall spinal DDD condition."  Although an October 2008 report of telephone contact reflects that the Veteran clarified that he did not wish to contest the level of disability assigned for his lumbar spine disability, he informed VA in July 2009 that he was experiencing disabling spasms in his lower back and that the severity of his neck disability was directly related to his back disability.  

The Board interprets the Veteran's statement as raising a claim for entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note 6 (Disabilities of the thoracolumbar and cervical spine segments are evaluated separately).  The issue of entitlement to an increased rating for the lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

The claims file reflects that the Veteran receives care for his spine from medical facilities located at Fort Bragg, North Carolina.  The last treatment records within the claims file were printed in March 2009, but a July 2009 statement from the Veteran reflects ongoing care.  As the claims file indicates that there are outstanding treatment records pertinent to the claim for an increase in disability compensation for the cervical spine, the RO/AMC must make an attempt to obtain these records while the case is in remand status.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected cervical spine disability in September 2007.  He submitted a December 2007 statement contending that the report of the September 2007 VA examination did not accurately reflect his level of disability.  The 2007 examination report indicates that the Veteran did not experience any flares of his disability, but, in July 2009, the Veteran stated that he was experiencing spasms that decreased his range of cervical motion for weeks at a time.  
In a May 2011 brief, the Veteran, through his authorized representative, contended that the September 2007 examination findings were inaccurate as they did not reflect evidence of his current level of disability.  As the Veteran's cervical spine disability was last evaluated more than three (3) years ago and he has reported additional symptomatology, an examination is warranted to determine the current severity of the cervical spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).    

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Take the necessary steps to obtain all records of the Veteran's spinal treatment through TRICARE.  

2.   Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected neck disability.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folders.

b. After reviewing the claims file and conducting interviews with, and examinations of, the Veteran, the examiner must provide current findings as to the severity of the neck disability.  The examination findings must specifically include range of motion measurements and state whether motion is additionally limited by pain, weakness, and/or fatigue.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation - consider the propriety of a "staged" rating based on any changes in the degree of severity of the disability.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



